DETAILED ACTION
In response to communication filed on 1/31/2022.
Claims 1-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: determining a first distortion measurement of a transceiver that is based upon a first phase difference and a first amplitude difference between a digital loopback path and a radio frequency (RF) loopback path and determining a second distortion measurement of the transceiver based on a second phase difference and a second amplitude difference between the digital loopback path and the RF loopback path and making a comparison of the first and second distortion measurements to determine if there is a change in load coupled to the transceiver, as specified in independent claims 1,10 and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merlin et al. (US Patent No. 9,667,282) discloses estimating a load impedance by measuring an amplitude of a looped-back signal and deriving an amplitude and phase shift of the looped-back signal [column 3 lines 49-57].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412